DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on December 18, 2018.  It is noted, however, that Applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
1)	On page 8, in paragraph 0038, line 4:  The second instance of the phrase “a second side strip 316” should be deleted.
2)	On page 8, in paragraph 0038, line 9:  The number “100” should be changed to 
--110--.  
Appropriate correction is required.

Claim Objections
Claims 1, 9 and 11 are objected to because of the following informalities:  

1)	In the last line of claim 1:  The term --end-- should be inserted after the term “second”.
2)	In the first line of claim 9:  The term --the-- should be inserted after the term “wherein”.  
3)	In claim 11, line 10:  The phrase “providing a first and a second attachment strip;” should be deleted (since limitations pertaining to the first and second attachment strips have already been recited in the claim).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,694,372 to Boyd.  Boyd ‘372 shows the claimed limitations of a method for manufacturing an inflatable air mattress (50), the method comprising:  providing a first panel (70) and a 
second panel (62) (as shown in Figure 2 and as described in column 3, lines 65-67 and in column 4, lines 1-19); forming an internal support structure (120) between the first (70) and second (62) panels by:  forming a loop (126) with a length of material by causing a first end of the length of material to overlap a second end of the length of material, positioning a first attachment strip (122, 124) and a second attachment strip (122, 124) inside the loop (126), attaching the first attachment strip to an internal surface of the first panel (70) and attaching the second attachment strip (122, 124) to an internal surface of the second panel (62) (as shown in Figures 7 & 7A and as described in column 5, lines 47-50 and in column 6, lines 13-27); attaching one or more side panels (64, 74) to the first panel (70) and the second panel (62) to form a substantially airtight enclosure (also as shown in Figure 2 and as described in column 4, lines 2-5, 15-19 & 22-26); and attaching a valve to the first panel (70), the second panel (62), or the one or more side panels (64, 74), the valve being configured to control ingress and egress of air from the substantially airtight enclosure (as described in column 4, lines 5-8 & 27-33); and wherein (i) the first and second ends are adjacent the first panel (70) and (ii) attaching the first attachment strip (122, 124) to the internal surface of the first panel comprises attaching the first and second ends to the internal surface of the first panel (via elements 122, 124 & 128) (also as shown in Figures 7 & 7A and as described in column 5, lines 47-50 and in column 6, lines 13-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-7, 9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd ‘372 in view of U.S. Pat. No. 4,328,599 to Mollura.  With respect to claims 1-3, 7 and 13-15, Boyd ‘372 is considered to show all of the limitations as recited in independent claims 1 & 7 and discloses the use of a “plastic rivet 128” for securing the first and second ends of the length of material (please refer to paragraph 7 of this Office action), as opposed to a third attachment strip attached to the first end and the second end or attaching the first end to the second end, and wherein the third attachment strip is positioned outside or within the loop as specifically claimed.  Mollura provides the basic teaching of a fluid-filled mattress (10) comprising:  a top panel (16), a bottom panel (18) and one or more side panels attached to the top and bottom panels to form an enclosure (see Figure 1 and column 2, lines 55-62), and an internal support structure including a length of material having a first end and a second end, the first end overlapping the second end to cause the length of material to form a loop (20), a first attachment strip (24) positioned within the loop and attached to the top panel (16) (via elements 26 & 28), a second attachment strip (24) positioned within the loop (20) and attached to the bottom panel (18) (via elements 26 & 28), and a third attachment strip (22) attached to and attaching the first end and the second end, and wherein the third attachment strip is positioned outside and within the loop (20) (see Figures 2 & 4; column 2, lines 65-68 and column 3, lines 1-6).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the plastic rivet of the internal support structure of Boyd ‘372 with a third attachment strip attached to the first end and the second end or 


attaching the first end to the second end, and wherein the third attachment strip is positioned outside or within the loop, in order to provide a simple and alternative means for attaching the first and second ends of the length of material which has long been known in the art as taught by Mollura.
	With respect to claim 9, Boyd ‘372 further teaches a condition wherein the internal support structure (120) is a first internal support structure and the inflatable air mattress (50) further comprises a second internal support structure (120) (as shown in Figure 7 and as described in column 6, lines 14-16).
	With respect to claims 4-6, 16 and 17, Boyd ‘372 as modified by Mollura discloses the use of a third attachment strip (22) which encloses the first and second ends of the length of material such that it is positioned both outside and within the loop (see Figure 2 and column 2, lines 65-67 of Mollura), as opposed to the use of a fourth attachment strip positioned proximate the first and second ends and attached to the third attachment strip, wherein the fourth attachment strip is positioned within the loop or outside the loop and proximate a portion of the loop opposite the first and second ends, and the third and fourth attachment strips being positioned such that at least one of the first end and the second end is disposed between the third and fourth attachment strips as specifically claimed.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to replace the third attachment strip of Boyd ‘372 as modified by Mollura, which encloses the first and second ends of the length of material, with a fourth attachment strip positioned proximate the first and second ends and attached to the third attachment strip, wherein the fourth 

attachment strip is positioned within the loop or outside the loop and proximate a portion of the loop opposite the first and second ends, and the third and fourth attachment strips being positioned such that at least one of the first end and the second end is disposed between the third and fourth attachment strips, since such a modification would have been generally considered as a substitution of art-recognized functional equivalents.

Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd ‘372 in view of Mollura ‘599 as applied to claims 7, 9 and 16 above, and further in view of U.S. Pat. No. 277,979 to Blochman et al.  Boyd ‘372 as modified by Mollura does not specifically disclose conditions wherein the third attachment strip (22) is attached to a side panel of the one or more side panels (64, 74); wherein a fourth attachment strip is positioned within a second loop of the second internal support structure and is attached to the third attachment strip (22) positioned within the first loop defined by the loop of the first internal support structure; and wherein the fourth attachment strip is positioned proximate a portion of the loop opposite the first and second ends.  Blochman et al. ‘979 provides the basic teaching of an inflatable air mattress (A) comprising a top panel, a bottom panel and one or more side portions attached together to form a substantially airtight enclosure (as shown in Figures 1 & 2 and as described in lines 34-38); a valve (B) configured to control ingress and egress of air from the substantially airtight enclosure (also as shown in Figures 1 & 2 and as described in lines 34-38); and an internal support structure including a length of material forming a loop (D), first and second attachment strips (C) positioned within the loop and respectively attached to the top 

and bottom panels (as shown in Figures 1 & 2 and as described in lines 43-45 & 47-50); a third attachment strip (C) attached to the loop (D) and to a side portion of the one or more side portions (i.e., element C attached to the left side of central element D and to a left side portion as shown in Figure 2 and as described in lines 43-45 & 47-62); wherein a fourth attachment strip (i.e., element C attached to the right side of central element D also as shown in Figure 2 and as described in lines 43-45 & 47-62) is positioned within a second loop of a second internal support structure (i.e., element D disposed to the right of central element D as shown in Figure 2) and is attached (via central element D) to the third attachment strip (C) positioned within the first loop defined by the loop of the first internal support structure (central element D); and wherein the fourth attachment strip (i.e., element C attached to the right side of central element D as shown in Figure 2) is positioned proximate a portion of the loop (central element D) opposite the third attachment strip (i.e., element C attached to the left side of central element D also as shown in Figure 2).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the inflatable air mattress of Boyd ‘372 as modified by Mollura with a third attachment strip attached to a side panel of the one or more side panels; wherein a fourth attachment strip is positioned within a second loop of the second internal support structure and is attached to the third attachment strip positioned within the first loop defined by the loop of the first internal support structure; and wherein the fourth attachment strip is positioned proximate a portion of the loop opposite the first and second ends, in order to provide an attachment strip arrangement which “retains the [side panels] and top [panel] in the proper positions and resist the expansive force of the air, as well 

as to equalize the strains due to the varying pressure and the mobile quality of the confined air”, thereby imparting enhanced user support as taught by Blochman et al. ‘979 (see lines 38-45 of Blochman et al. ‘979). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Shi ‘533, Liu ‘633, Xia et al. ‘659, Xia et al. ‘718, Liu ‘368, Xia et al. ‘477, Xia et al. ‘727, Pittman ‘624, Xia et al. ‘582, Pittman ‘450, Pittman ‘728, Xia et al. ‘017, Pittman ‘988, Wu ’961, Lin et al. ‘970, Lin et al. ‘036, Lin et al. ‘643, Lin et al. ‘642, Lin et al. ‘735, Wu ‘489, Wang ‘366, Metzger ‘485, Wu ‘064, Lin et al. ‘499, Hsu et al. ‘481, Austen et al. ‘739, Hsu ‘240, Metzger et al. ‘938, Wu ‘134, Wu ‘320, Wu ‘495, Schulte et al. ‘019, Shulte et al. ‘610, Hsu et al. ‘495, Gancy ‘839, Gancy ‘931, Boyd ‘295, Pennel et al. ‘431, Keil ‘407, Sawtell ‘554, Langer ‘680 and Blochman et al. ‘116.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673